DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-182638, filed on 10/03/2019.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/28/2020, 03/15/2021, 04/19/2021, and 07/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A driver assistance device comprising one or more processors configured to: determine whether a pedal misapplication determination condition is satisfied; and output, when the one or more processors determine that the pedal misapplication determination condition is satisfied, at least one of a warning display and warning audio directly instructing a driver to release a pedal that is depressed at a point in time of outputting. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a driver assistance device comprising one or more processors” and “output, when the one or more processors determine that the pedal misapplication determination condition is satisfied, at least one of a warning display and warning audio directly instructing a driver to release a pedal that is depressed at a point in time of outputting”. That is, other than reciting “a driver assistance device comprising one or more processors” and “output, when the one or more processors determine that the pedal misapplication determination condition is satisfied, at least one of a warning display and warning audio directly instructing a driver to release a pedal that is depressed at a point in time of outputting”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, determine where a pedal misapplication condition has been satisfied.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a driver assistance device comprising one or more processors” and “output, when the one or more processors determine that the pedal misapplication determination condition is satisfied, at least one of a warning display and warning audio directly instructing a driver to release a pedal that is depressed at a point in time of outputting”. The “a driver assistance device comprising one or more processors” is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The “output, when the one or more processors determine that the pedal misapplication determination condition is satisfied, at least one of a warning display and warning audio directly instructing a driver to release a pedal that is depressed at a point in time of outputting” is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “a driver assistance device comprising one or more processors” is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of “output, when the one or more processors determine that the pedal misapplication determination condition is satisfied, at least one of a warning display and warning audio directly instructing a driver to release a pedal that is depressed at a point in time of outputting” is mere data gathering and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 10 corresponds in scope to claim 1 and is similarly rejected. Claim 10 additionally recites “a driver assistance method” which, under its broadest reasonable interpretation, covers performance of the mind. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claims 2-6 contain limitations that are no more than the abstract idea recited in claim 1. These claims recite the additional elements of one or more processors (claims 2-6); displaying an attention-attracting illustration (claims 2 and 4); and outputting audio messages or visual messages, or both audio and visual messages (claims 3, 4, 5, and 6). The “one or more processors” is recited at a high level of generality to generically link the abstract idea to a technological environment. The displaying an attention-attracting illustration, and outputting audio messages or visual messages, or both audio and visual messages steps are mere data gathering and are therefore insignificant extra-solution activity. Thus, these claims contain ineligible subject matter.
Claims 7 and 8 contain limitations that integrate the abstract idea into a practical application. Thus, these claims contain eligible subject matter.
Claim 9 contains limitations that are not more than the abstract idea recited in claim 1. The claim recites an estimation step which, under its broadest reasonable interpretation, covers performance of the mind. Thus, the claim contains ineligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya (US 2012/0209488 A1, hereinafter referred to as Nagaya), and further in view of Kurahashi et al. (US 2018/0134262 A1, hereinafter referred to as Kurahashi).
Regarding claim 1, Nagaya teaches a driver assistance device comprising one or more processors configured to ([0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors):
determine whether a pedal misapplication determination condition is satisfied (Fig. 2, shows the process to determine erroneous pedal depression; [0030], erroneous depression of the accelerator pedal is detected (i.e. pedal misapplication conditions are satisfied)); and
output, when the one or more processors determine that the pedal misapplication determination condition is satisfied, at least one of a warning display and warning audio ([0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; [0088], if the driver depresses the brake pedal or releases the accelerator pedal, the warning indications are ended).
However, Nagaya does not explicitly teach directly instructing a driver to release a pedal that is depressed at a point in time of outputting.
Kurahashi teaches directly instructing a driver to release a pedal that is depressed at a point in time of outputting (Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction).
Nagaya and Kurahashi are analogous art to the claimed invention since they are from the similar field of vehicle controls and driver assistance methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nagaya with the warnings of Kurahashi to create a driver assistance system that directly instructs a driver to release a pedal that is depressed at a point in time of outputting.
The motivation for modification would have been to create a driver assistance system that directly instructs a driver to release a pedal that is depressed at a point in time of outputting in order to better direct the driver to safer driver practices, thus creating a safer and more effective driver assistance system.

Regarding claim 2, Nagaya-Kurahashi further teach: The driver assistance device according to claim 1, wherein the one or more processors are configured to display, on a display visually recognizable by the driver, an attention-attracting illustration, which is an illustration including an illustration of a foot in a state of depressing a pedal as viewed from a lateral side of a vehicle and an arrow pointing in a direction of distancing the foot away from the pedal, as the warning display (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; [0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction).

Regarding claim 3, Nagaya-Kurahashi further teach: The driver assistance device according to claim 1, wherein the one or more processors are configured to output, via a speaker, an audio message including words instructing to release the pedal that is depressed at a point in time of outputting, as the warning audio (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; [0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction; [0105], the output information may be output from the speaker as voice information; here, the release of the pedal warning can be an audio warning).

Regarding claim 4, Nagaya-Kurahashi further teach: The driver assistance device according to claim 1, wherein the one or more processors are configured to (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors):
output both of the warning display and the warning audio when the one or more processors determine that the pedal misapplication determination condition is satisfied (Nagaya, [0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction; [0105], the output information may be output from the speaker as voice information; here, the release of the pedal warning can be an audio warning and a visual warning);
display, on a display visually recognizable by the driver, an attention-attracting illustration, which is an illustration including an illustration of a foot in a state of depressing a pedal as viewed from a lateral side of a vehicle and an arrow pointing in a direction of distancing the foot away from the pedal, as the warning display (Nagaya, [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction); and
output, via a speaker, an audio message including words instructing to release the pedal that is depressed at the point in time of outputting (Nagaya, [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction; [0105], the output information may be output from the speaker as voice information; here, the release of the pedal warning can be an audio warning).

Regarding claim 5, Nagaya-Kurahashi further teach: The driver assistance device according to claim 4, wherein the one or more processors are configured to output, via the speaker, an audio message indicating that an accelerator pedal is depressed, before outputting the audio message instructing to release the pedal that is depressed at a point in time of outputting (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, instructs the driver that the accelerator pedal is depressed; then the messages to release the pedal are shown; here, the indication that the accelerator pedal is depressed must be shown before outputting the message to release the pedal or else the process would not make sense since the pedal must be depressed before it can be released; [0066], the driver can easily grasp the current state of the vehicle based on the output messages to the driver; [0105], the output information may be output from the speaker as voice information; here, the messages to the driver can be audio and/or visual messages).

Regarding claim 6, Nagaya-Kurahashi further teach: The driver assistance device according to claim 1, wherein the one or more processors are configured to, when an operation amount of an accelerator pedal becomes no more than a predetermined threshold value for the first time after the one or more processors output at least one of the warning display and the warning audio, output at least one of a display and audio instructing to perform a brake operation (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, instructs the driver to release the accelerator pedal; Fig. 3B, when the accelerator pedal is released (i.e. when the operation amount of the accelerator pedal becomes no more than zero/a predetermined threshold after the warning is output) then the vehicle outputs an instruction to perform a braking operation of keeping the accelerator pedal released; [0105], the output information may be output from the speaker as voice information; here, the braking operation can be an audio and visual warning). The motivation for modification would have been to create a driver assistance system that directly instructs a driver to perform a braking operation after releasing an accelerator pedal that is depressed in order to better direct the driver to safer driver practices, thus creating a safer and more effective driver assistance system.

Regarding claim 7, Nagaya-Kurahashi further teach: The driver assistance device according to claim 1, wherein the one or more processors are configured to, when the one or more processors determine that the pedal misapplication determination condition is satisfied, execute driving force restriction control where driving force of a vehicle is made to be smaller than when the pedal misapplication determination condition is not satisfied while outputting at least one of the warning display and the warning audio (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; Fig. 4, when the pedal misapplication determination condition is satisfied, the vehicle performs driving force restriction control through acceleration inhibition and braking intervention; the driving force restriction occurs while warnings are output to the driver; the driving force of the vehicle is made to be smaller when the condition is satisfied (requested acceleration x 0) + braking = reduced driving force; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings).

Regarding claim 8, Nagaya-Kurahashi further teach: The driver assistance device according to claim 7, wherein the one or more processors are configured to, when an operation amount of an accelerator pedal becomes no more than a predetermined threshold value while executing the driving force restriction control, output at least one of a display and audio instructing to perform a brake operation (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; [0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; Fig. 4, shows part of the process is driving force restriction control that occurs while warnings are output to the driver; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, instructs the driver to release the accelerator pedal; Fig. 3B, when the accelerator pedal is released (i.e. when the operation amount of the accelerator pedal becomes no more than zero/a predetermined threshold after the warning is output) then the vehicle outputs an instruction to perform a braking operation of keeping the accelerator pedal released; [0105], the output information may be output from the speaker as voice information; here, the braking operation can be an audio and visual warning that occurs during the driving force restriction control). The motivation for modification would have been to create a driver assistance system that directly instructs a driver to perform a braking operation after releasing an accelerator pedal that is depressed in order to better direct the driver to safer driver practices, thus creating a safer and more effective driver assistance system.

Regarding claim 9, Nagaya-Kurahashi further teach: The driver assistance device according to claim 1, wherein the pedal misapplication determination condition is a condition for estimating whether a pedal misapplication operation has occurred, the pedal misapplication operation being an operation where the driver of a vehicle erroneously depresses an accelerator pedal while intending to depress a brake pedal (Nagaya, [0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0047], if erroneous depression of the accelerator pedal is detected during normal running, it is probably that the driver mistakenly depressed the accelerator pedal instead of the brake pedal when attempting to stop the vehicle).

Regarding claim 10, A driver assistance method executed by one or more processors, the method comprising ([0003], an apparatus and method for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors):
determining whether a pedal misapplication determination condition is satisfied (Fig. 2, shows the process to determine erroneous pedal depression; [0030], erroneous depression of the accelerator pedal is detected (i.e. pedal misapplication conditions are satisfied)); and
outputting, when the one or more processors determine that the pedal misapplication determination condition is satisfied, at least one of a warning display and warning audio ([0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; [0088], if the driver depresses the brake pedal or releases the accelerator pedal, the warning indications are ended).
However, Nagaya does not explicitly teach directly instructing a driver to release a pedal that is depressed at a point in time of outputting.
Kurahashi teaches directly instructing a driver to release a pedal that is depressed at a point in time of outputting (Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction).
Nagaya and Kurahashi are analogous art to the claimed invention since they are from the similar field of vehicle controls and driver assistance methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nagaya with the warnings of Kurahashi to create a driver assistance system that directly instructs a driver to release a pedal that is depressed at a point in time of outputting.
The motivation for modification would have been to create a driver assistance system that directly instructs a driver to release a pedal that is depressed at a point in time of outputting in order to better direct the driver to safer driver practices, thus creating a safer and more effective driver assistance system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marcil (US 2007/0142169 A1): Marcil teaches a vehicle safety system that reacts to erroneous sudden acceleration inputs from the driver.
Miyahara (US 2012/0191313 A1): Miyahara teaches in-vehicle systems for detecting driver’s unintended or unexpected operation of the accelerator pedal of a vehicle, and for controlling the movement of the vehicle stably.
Tatsukawa (US 2012/0221209 A1): Tatsukawa teaches an accelerator pedal erroneous operation responding apparatus.
Hashimoto (US 2018/0345989 A1): Hashimoto teaches an erroneous operation determination device for determining whether or not an occupant missteps on an operation pedal of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664